AO 450 (GAS Rev 10/03)Judgment in a Civi| Case

United States District Court
Southern District of Georgia

 

LLOYD DAN MUR.RAY, JR. and JENN[FER McGHAN,
lndividually and on behalf of all others similarly situated,

Plaintiffs, JUDGMENT IN A CIVIL CASE

V. CASE NUMBER; 4118'0\/-110

ILG TECHNOLOG]§ES, LLC, d/b/a ILG lNFORMATION
TECHNOLOGIES, and BARIS MISMAN, Individually and
as Sole Proprietor of ILG INFORMATION
'I'ECHNOLOGIES,

Defendants.

m Jury Verdict. This action came before the Court for a trial by jury. 'I`he issues have been tried and the jury
has rendered its verdict.

m Decision by Coul‘t.Thjs action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that, pursuant to the Order of this Couit dated March 28, 2019, the Coult GRANTS Defendants'
Motion for Summaly Judgment, and GRANTS Defendants' Supplemental Motion for Summaly
Judgment. Speciflcally, the Cotut grants summary judgment to Defendants ILG and Mr. Misman on
Plaintiffs' claims for breach of contract, negligence, negligent misrepresentation, negligent design,

strict products liability, defamation, the regrading of exams, and attorney's fees. This case stands

CLOSED.

/Sj“ if
Approved by:

 

 

 

 

March 29, 2019 Scott L. Poff
Date Clerk
(BS<)/bép’ufy Clerk

 

GAS Rev 1011/03

